        Case 5:20-cv-06116-NC Document 10 Filed 09/21/20 Page 1 of 6




 1   Steven W. Ritcheson (SBN 174062)
     INSIGHT, PLC
 2   578 Washington Blvd. #503
 3   Marina del Rey, CA 90292
     (T) 818-744-8714
 4   (F): 818-337-0383
 5   swritcheson@insightplc.com

 6   Isaac Rabicoff
     (Pro Hac Vice admission to be filed)
 7
     RABICOFF LAW LLC
 8   73 W Monroe St
     Chicago, IL 60603
 9
     773-669-4590
10   isaac@rabilaw.com
11   Attorneys for Plaintiff
     Hydro Net LLC
12
                   IN THE UNITED STATES DISTRICT COURT
13
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                        SAN FRANCISCO DIVISION
15
16   Hydro Net LLC,
                                                    Case No. 20-cv-06116-NC
17          Plaintiff,
18
            v.                                      AMENDED COMPLAINT
19
     Topcon Positioning Systems, Inc.,
20
            Defendant.
21
22
23
24
25
26
27
28

                                            1
         Case 5:20-cv-06116-NC Document 10 Filed 09/21/20 Page 2 of 6




 1                    AMENDED COMPLAINT FOR PATENT INFRINGEMENT
 2          Plaintiff Hydro Net LLC (“Plaintiff”), through its attorneys, complains of
 3   Topcon Positioning Systems, Inc. (“Defendant”), and alleges the following:
 4
                                              PARTIES
 5
 6          1.     Plaintiff Hydro Net LLC is a corporation organized and existing under
 7   the laws of Texas that maintains its principal place of business at 2108 Dallas Pkwy,
 8   Ste 214 - 1020, Plano, TX 75093-4362.
 9          2.     Defendant Topcon Positioning Systems, Inc. is a corporation organized
10   and existing under the laws of California that maintains an established place of
11   business at 7400 National Drive, Livermore CA 94550.
12                                         JURISDICTION
13
            3.     This is an action for patent infringement arising under the patent laws
14
     of the United States, Title 35 of the United States Code.
15
            4.     This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§
16
     1331 and 1338(a).
17
            5.     This Court has personal jurisdiction over Defendant because it has
18
     engaged in systematic and continuous business activities in this District, and is
19
     incorporated in this District’s state. As described below, Defendant has committed
20
     acts of patent infringement giving rise to this action within this District.
21
                                               VENUE
22
            6.     Venue is proper in this District under 28 U.S.C. § 1400(b) because
23
     Defendant has committed acts of patent infringement in this District, has an
24
     established place of business in this District, and is incorporated in this District’s
25
     state. In addition, Plaintiff has suffered harm in this district.
26
27
28

                                                  2
         Case 5:20-cv-06116-NC Document 10 Filed 09/21/20 Page 3 of 6




 1                                       PATENT-IN-SUIT
 2         7.     Plaintiff is the assignee of all right, title and interest in United States
 3   Patent No. 7,187,706 (the “’706 Patent”); (the “Patent-in-Suit”); including all rights
 4   to enforce and prosecute actions for infringement and to collect damages for all
 5   relevant times against infringers of the Patent-in-Suit. Accordingly, Plaintiff
 6   possesses the exclusive right and standing to prosecute the present action for
 7   infringement of the Patent-in-Suit by Defendant.
 8                                       The ’706 Patent
 9
10         8.     The ’706 Patent is entitled “Handoff and source congestion avoidance
11   spread-spectrum system and method,” and issued 03/06/2007. The application
12   leading to the ’706 Patent was filed on 10/02/2001. A true and correct copy of the
13   ’706 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.
14         9.     The ’706 Patent is valid and enforceable.
15                      COUNT 1: INFRINGEMENT OF THE ’706 PATENT
16         10.    Plaintiff incorporates the above paragraphs herein by reference.
17         11.    Direct Infringement. Defendant has been and continues to directly
18   infringe one or more claims of the ’706 Patent in at least this District by making,
19   using, offering to sell, selling and/or importing, without limitation, at least the
20   Defendant products identified in the charts incorporated into this Count below
21   (among the “Exemplary Defendant Products”) that infringe at least the exemplary
22   claims of the ’706 Patent also identified in the charts incorporated into this Count
23   below (the “Exemplary ’706 Patent Claims”) literally or by the doctrine of
24   equivalents. On information and belief, numerous other devices that infringe the
25   claims of the ’706 Patent have been made, used, sold, imported, and offered for sale
26   by Defendant and/or its customers.
27
28

                                                 3
        Case 5:20-cv-06116-NC Document 10 Filed 09/21/20 Page 4 of 6




 1         12.    Defendant also has and continues to directly infringe, literally or under
 2   the doctrine of equivalents, the Exemplary ’706 Patent Claims, by having its
 3   employees internally test and use these Exemplary Products.
 4         13.    The service of this Complaint upon Defendant constitutes actual
 5   knowledge of infringement as alleged here.
 6         14.    Despite such actual knowledge, Defendant continues to make, use, test,
 7   sell, offer for sale, market, and/or import into the United States, products that
 8   infringe the ’706 Patent. On information and belief, Defendant has also continued to
 9   sell the Exemplary Defendant Products and distribute product literature and website
10   materials inducing end users and others to use its products in the customary and
11   intended manner that infringes the ’706 Patent. Thus, on information and belief,
12   Defendant is contributing to and/or inducing the infringement of the ’706 Patent.
13         15.    Induced Infringement. Defendant actively, knowingly, and
14   intentionally has been and continues to induce infringement of the ’706 Patent,
15   literally or by the doctrine of equivalents, by selling Exemplary Defendant Products
16   to their customers for use in end-user products in a manner that infringes one or
17   more claims of the ’706 Patent.
18         16.    Contributory Infringement. Defendant actively, knowingly, and
19   intentionally has been and continues materially contribute to their own customers’
20   infringement of the ’706 Patent, literally or by the doctrine of equivalents, by selling
21   Exemplary Defendant Products to their customers for use in end-user products in a
22   manner that infringes one or more claims of the ’706 Patent. Moreover, the
23   Exemplary Defendant Products are not a staple article of commerce suitable for
24   substantial noninfringing use.
25         17.    Exhibit 2 includes charts comparing the Exemplary ’706 Patent Claims
26   to the Exemplary Defendant Products. As set forth in these charts, the Exemplary
27   Defendant Products practice the technology claimed by the ’706 Patent.
28

                                                4
         Case 5:20-cv-06116-NC Document 10 Filed 09/21/20 Page 5 of 6




 1   Accordingly, the Exemplary Defendant Products incorporated in these charts satisfy
 2   all elements of the Exemplary ’706 Patent Claims.
 3         18.         Plaintiff therefore incorporates by reference in its allegations herein the
 4   claim charts of Exhibit 2.
 5         19.         Plaintiff is entitled to recover damages adequate to compensate for
 6   Defendant’s infringement.
 7                                            JURY DEMAND
 8
           20.         Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
 9
     respectfully requests a trial by jury on all issues so triable.
10
                                          PRAYER FOR RELIEF
11
     WHEREFORE, Plaintiff respectfully requests the following relief:
12
           A.      A judgment that the ’706 Patent is valid and enforceable;
13
           B.      A judgment that Defendant has infringed, contributorily infringed,
14
                   and/or induced infringement of one or more claims of the ’706 Patent;
15
           C.      An accounting of all damages not presented at trial;
16
           D.      A judgment that awards Plaintiff all appropriate damages under 35
17
                   U.S.C. § 284 for Defendant’s past infringement, and any continuing or
18
                   future infringement of the Patent-in-Suit, up until the date such
19
                   judgment is entered, including pre- or post-judgment interest, costs, and
20
                   disbursements as justified under 35 U.S.C. § 284 and, if necessary, to
21
                   adequately compensate Plaintiff for Defendant’s infringement, an
22
                   accounting:
23
                  i.     that this case be declared exceptional within the meaning of 35
24
                         U.S.C. § 285 and that Plaintiff be awarded its reasonable attorneys’
25
                         fees against Defendant that it incurs in prosecuting this action;
26
                 ii.     that Plaintiff be awarded costs, and expenses that it incurs in
27
                         prosecuting this action; and
28

                                                     5
       Case 5:20-cv-06116-NC Document 10 Filed 09/21/20 Page 6 of 6




 1          iii.   that Plaintiff be awarded such further relief at law or in equity as the
 2                 Court deems just and proper.
 3
 4   Dated: September 21, 2020 Respectfully submitted,
 5
                                   /s/ Steven W. Ritcheson
 6                                 Steven W. Ritcheson (SBN 174062)
                                   INSIGHT, PLC
 7                                 578 Washington Blvd. #503
                                   Marina del Rey, CA 90292
 8                                 (T) 818-744-8714
                                   (F): 818-337-0383
 9                                 swritcheson@insightplc.com
10                                 Isaac Rabicoff
                                   (Pro Hac Vice admission to be filed)
11                                 Rabicoff Law LLC
                                   73 W Monroe St
12                                 Chicago, IL 60603
                                   (773) 669-4590
13                                 isaac@rabilaw.com
14                                 Counsel for Plaintiff
15                                 Hydro Net LLC
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               6
